Citation Nr: 0503956	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for an appendectomy 
scar, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to August 
1978 and from January 1979 to March 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2004, the Board remanded the issues listed on the 
title page.  While on remand, the RO granted a 50 percent 
evaluation for migraine headaches.  The case has been 
returned to the Board for review.  

In addition to his claims for increased rating, the veteran 
has reported that he is unable to work because of his service 
connected headache disability.  The Board construes these 
statements as a claim for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This is referred to the RO for appropriate development.   


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's appendectomy scar is manifested by slight 
adhesion with mild tenderness to palpation with minimal to no 
sequelae, and does not involve disfigurement or deep 
scarring.

2.  The migraine headaches are productive of severe economic 
inadaptability.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected appendectomy scar have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

2.  The criteria for a disability evaluation in excess of 50 
percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1), Part 4, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected appendectomy scar and migraine headaches.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
U.S. Court of Appeals for Veterans Claims (Court) appears to 
have held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The July 2001 and March 2004 letters advised the veteran what 
information and evidence was needed to substantiate the 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records and records from other Federal 
agencies.  The Statement of the Case also notified the 
veteran of the information and evidence needed to 
substantiate the claims, and contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  The July 2004 
supplemental statement of the case included the new criteria 
that pertain to skin disorders.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the 2001and 2004 letters.  He 
was also given an opportunity to report for a hearing, but he 
declined. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).



Factual Background

Service medical records relate that an appendectomy was 
performed during service.  Further, the veteran was involved 
in a motorcycle accident and thereafter experienced 
increasingly severe headaches.

A VA examination was conducted in June 1986.  The diagnoses 
included McBurney scar, appendectomy and migraine headaches.  

Based on inservice treatment and VA examination service 
connection was granted for migraine headaches at a 30 percent 
rating effective from March 1986; and residuals appendectomy, 
well healed scar at 0 percent rating, effective from March 
1986.  

The RO received the veteran's current claims in July 2001.  

VA outpatient records dated between February and July 2001 
show treatment for various disabilities.  In June 2001, the 
veteran was seen for psychological evaluation.  He reported 
that he was working for an insulation company; however, he 
continued to have erratic employment.  He reported that he 
hit his head on a pipe while working, and initially, 
experienced headaches.  An indentation was noted in the 
temporal area.  He agreed to have his head evaluated in the 
emergency room.  

A VA examination was conducted in August 2001.  The veteran 
reported his medical history.  The veteran reported that 
subsequent to service discharge, he developed an intracranial 
aneurysm.  In noting his current symptoms, he reported that 
he had cyclic headaches occurring 3-4 times weekly and 
lasting up to 3 days.  The headaches radiated from back to 
front mainly on the right side.  He loses peripheral and 
right eye vision.  Sometimes, photophobia, slurring, 
phonophobia, nasal congestion, right eye tearing, and black 
outs accompanied his headaches.  He also reported that he 
experienced less severe headaches, at times.  Examination 
revealed  a 9 x 4-centimeters appendectomy scar with no 
keloid formation.  There was mild adhesion noted.  There were 
no neurological deficits noted.  The diagnoses included 
headaches uncontrolled and appendectomy scar, slight adhesion 
with mild tenderness to palpation with minimal to no 
sequelae.  The examiner noted that in addition to migraine 
headaches, the veteran suffered from several different forms 
of headaches, including stress headaches, sinus headaches, 
and possible cluster headaches.    

In a December 2001 rating action, the RO increased the 
evaluation for the appendectomy scar to 10 percent disabling, 
effective July 2001.

A VA examination was conducted in March 2004.  The veteran 
reported his medical history and symptoms.  He also said he 
was unable to hold a permanent job and sometimes helped his 
father auction figurines.  Further, he would miss work due to 
his headaches, which led to dismissal due to absenteeism.  He 
indicated that he went to the emergency room at least 12 
times a year because of his migraine headaches.  He also 
received medication every 3 months.  He experienced migraine 
headaches 1-2 times a month.  He described the headaches as 
sharp shooting pain that started at the left temporal then 
radiated to the right side.  He took Depakote daily as a 
prophylactic.  Regarding the effect that his migraine had on 
his daily activities, the veteran reported that he usually 
rode his four-wheeler along the riverside, 2-times per week, 
but this was affected by joint pain.  The neurological 
examination was considered within normal limits.  The 
examiner also concluded that the veteran's migraine headaches 
could not be distinguished from his other headaches or 
residual intracranial pathology.

In a June 2004 rating action, the RO increased the veteran's 
evaluation for migraine headaches to 50 percent disabling, 
effective, July 2001.   

Criteria and analysis for an increased rating for 
appendectomy scar

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements regarding the severity of the appellant's 
symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 38 
C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to August 
30, 2002, the Board may apply only the previous version of 
the rating criteria.  As of August 30, 2002, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Under the old criteria, a 10 percent rating may be assigned 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  A 10 percent evaluation is the highest schedular 
evaluation available under either version of Diagnostic Code 
7804.

After a review of the evidence pertaining to the veteran's 
service-connected appendectomy scar, the Board has determined 
that the most appropriate diagnostic code for evaluation of 
the scar is the code it is currently rated under, Diagnostic 
Code 7804, since the scar is superficial and painful.

The veteran is currently assigned the maximum schedular 
rating under both the old and new criteria of Diagnostic Code 
7804 for scars that are superficial and painful on 
examination.  Considering the criteria in effect prior to 
August 30, 2002, the evidence does not show that the veteran 
has constant exudation or itching, extensive lesions, or 
marked disfigurement.  

Both the former and current versions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 allow for rating scars that cause 
functional loss to be rated on limitation of function of the 
affected part.  In this case, there is no functional loss 
that has been attributed to the scar. 

The remaining codes, both before and after August 30, 2002, 
involving scars which provide ratings of 20 percent and 
higher involve certain pathology, such as burn scars, scars 
involving disfigurement of the head, face or neck, or that 
are unstable or cover an area or areas exceeding 12 square 
inches (77 sq. cm.), that is not present in this case.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 (2002, 2003).

As discussed by the Board immediately above, since the 
appendectomy scar itself has been described on VA examination 
as well-healed and there is no reported evidence of a 
problem, an increased evaluation for the veteran's service-
connected appendectomy scar is not warranted.

Criteria and analysis for an increased rating for migraine 
headaches

The veteran's headache disorder has been rated under 
Diagnostic Code 8100.  Under Diagnostic Code 8100, a 50 
percent rating is warranted for migraines characterized by 
very frequent, completely prostrating, and prolonged attacks, 
which are productive of severe economic inadaptability.  A 50 
percent rating is the highest rating allowable under this 
Diagnostic Code.

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A review of the evidence reveals that the veteran's headaches 
are very frequent, as they reportedly occur twice monthly.  
The veteran has not reported that they are completely 
prostrating.  However, they do appear to be prolonged, as 
they can last anywhere from several hours to 3 days.  The 
veteran has also credibly reported that nausea, vomiting, and 
blurring or loss of vision often accompany his headaches.  He 
also has tried several prescription drugs for treatment of 
his headaches, but he has been unable to get adequate relief.  
The Board finds that this symptomatology corresponds to the 
level of severity contemplated by a 50 percent rating under 
Diagnostic Code 8100.  However, as a 50 percent rating is the 
highest rating available under this code, an increased rating 
under Diagnostic Code 8100 is not possible.

The Board would point out that its determination of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  However, the Board further 
finds that the nature of the veteran's scar and headache 
disorder are neither unusual nor exceptional in nature, and 
they have not been shown to markedly interfere with 
employment or require frequent inpatient care so as to render 
impractical the application of regular schedular standards.  

Although the veteran stated that he is limited in his job 
duties he is still able to function.  As noted above, the 
schedular 50 percent evaluation contemplates severe economic 
inadaptability.  While the veteran has reported that he is 
unable to maintain permanent employment, the record does not 
contain any documentation to show that he has lost an 
inordinate amount of time from his job as a result of his 
service connected disabilities or that they markedly affect 
his ability to perform his job duties to a degree not 
contemplated in his 50 percent rating for headaches and the 
10 percent rating for migraine headaches.  

Moreover, a review of the claims file does not show that his 
service-connected disorders have resulted in hospitalization.  
Although the veteran has ongoing problems with his scars and 
headaches, his disability evaluations are commensurate with 
his reported symptoms.  There are no reported symptoms that 
would warrant extraschedular consideration.  Neither his 
statements nor the medical records indicate that his 
disabilities warrant the assignment of an extraschedular 
rating.  Hence, a grant of an increased evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An increased evaluation for appendectomy scar is denied.

An increased evaluation for migraine headaches is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


